6:19-cv-00244-TDD Document 2 Filed in ED/OK on 08/01/19 Page 1 of 20




                   UNITED STATES DISTRICT COURT
                                 For the
                      Eastern District of Oklahoma
   Honorable Ronald A White, Chief Judge - Patrick Keaney, Clerk of Court
                   Case No. CIV 1 9 - 2 4 4 - RAW
                         Jury Trial _xxxx_ yes
    DEFENDANTS INFORMATION & BACKGROUND TO THIS COMPLAINT

 Party to this complaint, Plaintiff/Appellee
 Mary Kathryn Johnson, Pro Se
                                                            JFIIILJEJ])
 4803 S Gum Avenue
                                                                  AUG -1 2019
 Broken Arrow, Oklahoma 74011
                                                                 PATRICK KEANEY
 254-231-9193 or 918-940-7699                                   Clark, U.S. District Court

 Msmj_ 1@hotmail.com                                      BY------;::~~--:---
                                                                   Deputy Cl erx
                                                                                             -   -


 Defendant(s) to this complaint:

    1. Wagoner County, et al (Wagoner County, Board of Commissioners/
       Fiscal Administrators, District Attorney, Court Clerk, County Sheriff, 15th
       District Gou rt and AffianUCooperating Witness who swore a bench warrant
       was needed) Clo Kim Hall, 1st Assistant District Attorney for Board of
       Commissioners Attorney for Wagoner County - 307 E Cherokee
       Street/ PO Box 249 - Wagoner, Oklahoma 74477 - Phone
       918-485-4508

    2. Patti Oertle-Phaneuf, Defendant - President - D.B.A/The Key Group,
        Inc. - 9717 E 42nd Street - Tulsa, Oklahoma 74146 - (918) 747-0000

   3. . Martin A. Vaughn, Defendant/lncorporator/ Estate of Martin A. Vaughn,
        Deceased or D.B.A Pertusa Energy or Incorporation Agent for-
        National Background Reporting and/or Fiscal Incorporation Agent for
       National Background Reporting - 6732 East 41 st Street - Tulsa, OK 74145
        918.794.4777


   4.   Michael Keller, Defendant - President Kellpro, Inc. (580)255-5553
        101 S 15th Street - Duncan, Oklahoma 73533
6:19-cv-00244-TDD Document 2 Filed in ED/OK on 08/01/19 Page 2 of 20




  UNITED STATES DISTRICT COURT For the Eastern District of Oklahoma
 Honorable Ronald A White, Ch ief Judge - Patrick Keaney, Clerk of Court
 Case No._ _ _ _ _ _ _ _ _ _Jury Trial _ yes or _no
 Mary K Johnson, Pro Se vs Wagoner County, etal/Complaint
 Page Two (2) Background of Defendant{s) to this complaint

 Statement of Facts:

  I Mary K Johnson do solemnly swear and affirm that the information I am presenting
  to this Honorable Court is true and correct to the best of my recol lection,
  concerning the events of a life experience with Wagoner County, etal,
  Defendant(s) regarding all, at present two (2) active bench warrants submitted for
  my arrest without probable cause, false report of action, violation of double
 jeopardy/ticket already paid - Nolo Contendere - filing eight (8) years after the
 payment without regard to the truth - publishing this fraudulent information, slander,
 defamation and conspiracy to commit fraud, as well as , malicious prosecution
 from false testimony of affiant who caused the court to issue warrants; it appears,
 perjured testimony that caused this action. Wagoner County's refusal to reverse
 the error that would avoid court action; extreme harm and denial of my right to life,
 liberty and the pursuit of happiness by violating these rights of the US Constitution
4th, 5th, 6th and 8th amendments, as well as, Fair Credit Report Act regulations ,
causing extreme loss from 2001 to present and even before in 1994 keeping a
twenty-five (25) year old adverse action alive and refusal to accept the notice to
them by Mary K Johnson that I paid the Department of Public Safety for the ticket
issued to me by Officer then/now Major Blish, to Department of Public Safety/DPS
in 1994 and plead Nolo Contendere.

Until I get further records I don't remember getting a ticket for Driving Under
Suspension (DUS). I don't believe this was issued to me but if it was it was done in
error and would have been dismissed; according to DPS (Department of Public
Safety) I didn't have a suspended license in 1994 and because I was able to get a
driver's license in Texas when I moved in 2005, I believe this is question is true, and
based on DPS information obtained a true violation of Oklahoma Department of
Public Safety 'To preserve your rights and privacy under the Driver's Privacy Protection
Act, 18 U.S.C., Sections 2721 through 2725"18 U.S. Code §2724. Civil action -
6:19-cv-00244-TDD Document 2 Filed in ED/OK on 08/01/19 Page 3 of 20




  UNITED STATES DISTRICT COURT For the Eastern District of Oklahoma
 Honorable Ronald A White, Chief Judge - Patrick Keaney, Clerk of Court
 Case No._ _ _ _ _ _ _ _ _ _Jury Trial _ yes or _no
 Complaint Page Three (3)
 Mary K Johnson, Pro Se vs Wagoner County, etal
 Background of Defendant(s) to this complaint /Statement of Facts Cont:

 Wagoner County Continued:
 Based on the face of testimony and facts presented in this complaint, Wagoner
 County, etal may have manipulated the DUS ticket and issued a warrant under
 false pretenses

  As per: Oklahoma Department of Public Safety "To preserve your rights and
 privacy under the Driver's Privacy Protection Act, 18 U.S. C., Sections 2721
 .through 2725"18 U.S. Code § 2724. Civil action (a)Cause of Action-A
 person who knowingly obtains, discloses or uses personal information, from a
 motor vehicle record. for a purpose not permitted under this chapter shall be
 liable to the individual to whom the information pertains, who may bring a civil
 action in a United States district court. (b)Remedies.-The court may
 award-(1)actual damages,

I attest and affirm Wagoner County published a defamatory report and refused
to accept my many attempts to avoid court action. They approved the
violation of my rights and are still reporting this defamatory and possibly
illegal information and allowing others to do so as well. Their obvious intent
is to harm me. For the sake of "due process': I/Mary K Johnson, need them
stopped.

Concerning Patti/Patricia Oertle-Phaneuf, President
Defendant (KEY GROUP PERSONNEL)
I believe that the written and verbal agreement to hire me and waivers, application
and testing given to me by Key Group wasn't credible and this agency breached,
and in some cases supported an intent to defraud my employment efforts.
6:19-cv-00244-TDD Document 2 Filed in ED/OK on 08/01/19 Page 4 of 20




  UNITED STATES DISTRICT COURT For the Eastern District of Oklahoma
 · Honorable Ronald A White, Chief Judge - Patrick Keaney, Clerk of Court
   Case No. _ _ _ __ _____Complaint Page Four (4)
 Mary K Johnson, Pro Se vs Wagoner County, etal
 Background of Defendant(s) to this complaint/Statement of Facts Cont:

 KEY GROUP CONTINUED:
 This agency appears to have breached the "stand-alone disclosure"
 requirement of Federal Court Reporting Act. (Hi/Ison v. Kelly Services, Inc.,
 and denied me equal employment opportunity by denying me "right to work" due to
 slander, excluding me as a potential employees during the recruitment process.
 Violated my rights under "right to work" and "at will" employment requ irements, as
                                            11
 well as violated my 14th Amendment rights equal protection under the law" and
 Title Vii, protection from discrimination as a protected class.

 When I applied for employment by the Key Group I was given a data entry test that
 resulted in 7000 keystrokes of characters with 98% accuracy. I was told by the
 representative that if I passed the drug and background test I could expect to be
 assigned to positions that fit my skill category. The defendant (Key Group) had me
sign several forms with disclaimer agreements. Key Group didn't tell me that they
would use old, defamatory and FCRA violations to discriminate against me and
harm my employment reputation; deny me that employment and use unfair
employment practice regarding this report. They didn't acknowledge that their
agencies would not allow my application to be processed because of their report
being shown and the results, nor did they report that they would discriminate
against me (69 year old black female) unlike any other standards they use for all
their other applications for employment.
          - -- - --        -   -   - --   -   -   -----   -   -   -




6:19-cv-00244-TDD Document 2 Filed in ED/OK on 08/01/19 Page 5 of 20




 UNITED STATES DISTRICT COURT For the Eastern District of Oklahoma
 Honorable Ronald A White, Chief Judge - Patrick Keaney, Clerk of Court ·
 Case No. _ _ _ _ _ _ _ _ _ _ _ _ _ _Complaint Page Five (5)
 Mary K Johnson, Pro Se vs Wagoner County, etal
 Background of Defendant(s) to this complaint/Statement of Facts

 Key Group Continued:
  Just like financial credit reports, their actions allowed other companies to see the
 outcome of their search. These reports wander around and other agencies can
 see or use the information and make decisions based on what they determined.

 This activity also makes the privacy actions null and void, and reporting agencies
 will send this information out to their other customers. This is a catch 22 that never
 stops until you stop it in court; even then if you sue, no company or agency wants to
 touch you and it ends up being like workman's comp complaints.

 You are an outcast in the World of Work in any state depending on the number of
 cities the reporting agency touches. The thought of never being able to work again
 strikes a huge fear and concern for my future. Social Security won't pay for all an
 individuals needs and working can fill in the gaps. My concern is will I ever recover
 from this and how? They have caused me a great amount of harm for several
 years and in many venues.

They used the information published by Wagoner County and Kellpro (Exhibits from
National Background Reporting). This agency sent me an adverse action report
that stated that I agreed to this process of background check with just a title" Key
Group" as the issuer of this letter, no signature. Key Group also reported that I
agreed to their application process. However, I did not agree to being harmed by
unequal, defamatory, violations of my rights, breach of employment application
process and fraud.
6:19-cv-00244-TDD Document 2 Filed in ED/OK on 08/01/19 Page 6 of 20




  UNITED STATES DISTRICT COURT For the Eastern District of Oklahoma
 Honorable Ronald A White, Chief Judge - Patrick Keaney, Clerk of Court
 Case No. _ _ _ _ _ _ _ _ _Complaint Page Six (6)
 Mary K Johnson, Pro Se vs Wagoner County, etal
 Background of Defendant{s) to this complaint/Statement of Facts

 KEY GROUP CONTINUED:

   I contend that Key Group committed a fraud against me, breached the verbal and
  written requirements of their application for employment; had me to sign waivers
  under false pretenses and fraud, and violated my rights under color of law or
  administrative practices, as follows: violated Title VII in their application process,
  denying me equal and fair employment application processing ; violated the 8th
  and 14th Amendment "equal protection" and joined Wagoner County, etal in
 violating my right to "due process" ,accused of being guilty of a crime when I was
  not. .
 Their representative led me to believe that the forms I was signing were required
 and credible. I signed the information thinking it was credible and wouldn't harm
 me. My thought was, I don't have any background issues and I just knew with my
 test scores, I would be working and able to catch up with my current state of little
 to no income. I was so excited and hopeful of a good outcome.

In Hi/Ison vs Kelly Services, Inc. the FCRA's requirements in Section
1681b(b)(2)(A)(i) that a portion of this agreement was in violation as not
being a "stand-alone document" consisting solely of the disclosure ("To the
fullest extent permitted by law, I release Kelly, its employees, agents, successors
and assigns, from any and all claims . .. in any way related to the procurement of
a consumer reporl about me, or any subsequent investigation(s) of my
background or personal history.")

By signing these waivers, let it be known, I did not release Key Group to lie and
deny the truth in their reporting information of me; to receive and penalize me for a
false, defaming report that would deny a potential employment opportunity, a report
that would discriminate against me in their application process.
6:19-cv-00244-TDD Document 2 Filed in ED/OK on 08/01/19 Page 7 of 20




 UNITED STATES DISTRICT COURT For the Eastern District of Oklahoma
 Honorable Ronald A White, Chief Judge - Patrick Keaney, Clerk of Court
 Case No. _ _ _ _ _ _ _ _ _ _ _ _ _ _Complaint Page Seven (7)
 Mary K Johnson, Pro Se vs Wagoner County, etal
 Background of Defendant(s) to this complaint/Statement of Facts

 Key Group Continued:


 I did not expect this type of behavior because I didn't think I had anything to hide. In
 1994 I paid these tickets and in my mind they were long forgotten. I didn't think
 about these tickets because I had sent a letter to Wagoner County and didn't feel
 this was an issue any longer. I knew about the tickets in the past but felt this issue
 was cleared up.

To my surprise this old information was pulled and used to deny my employment
potential. Key Group used this lie and published report without checking to see if it
was true, they sent me a letter telling me that if I corrected this issue I may be
considered. Really. So I began another search and check with Department of
Public Safety to clear this matter. I never gave it any thought when I applied. I was
confident it wasn't an issue any more.

The Key Group agent (she) told me that my chances for employment were good
and if the background report and drug screen was clear, she would recommend me
for work.

I did not release Key Group to use me for harm or defame my employment
character. This agency not only lied to me but lied about me and breached the
Federal 41 U.S. Code§ 6503. Breach or violation of required contract terms in their
verbal and written agreement not to discriminate, as well as, comply with Federal Credit
Reporting Act.. They presented their agency as credible and denied discriminatory
actions.
6:19-cv-00244-TDD Document 2 Filed in ED/OK on 08/01/19 Page 8 of 20




 UNITED STATES DISTRICT COURT Forthe Eastern District of Oklahoma
 Honorable Ronald A White, Chief Judge - Patrick Keaney, Clerk of Court
 Case No. _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ Complaint Page Eight (8)
 Mary K Johnson, Pro Se vs Wagoner County, etal Background of Defendant(s) to
 this complaint/Statement of Facts

 KEY GROUP CONT:

 By using false, defamatory and outdated information against me Key Group also
 violated the False Claims Act of 1863; although old, this is another point concerning
 their harm to me and in this act it was clear; defraud was eliminated in 1863 and I have
 to believe it is relevant in the law today.


 In the application process they advised me of the actions they would take and requested
 my permission while assuring me that I would be given an Adverse Action report in
 compliance to the Fair Credit Reporting Act. The report was false and with limited
 restorative processing. This agency used me for a fraudulent activity and in vio lation of
 Fair Credit Reporting, they also breached their agreement to give me a
 non-discriminatory employment application process. They did not.

I am praying to this Honorable Court to notice that on its face by (Exhibit National
Background Reporting) presented a report that any reasonable person would questioned
As a reasonable person a report with a 1994 history and a 2001 date to issue a warrant
would have sent "red flags" flying. This report would have caused a reasonable person
to wonder why I was given a Texas driver's license while these issues remained.

The writer of the letter from National Background Reporting only signed "Key Group".
That signature appeared to be something that was not credible, as though someone
was trying to hide this action. How can you expect someone to respond to your letter
without who to respond to? To me it was as though you didn't want me to find or
research the truth. Who, What, When, Where and Why had been omitted.

This letter also seemed to imply a certain justified action in requesting this report as one
of the determining factors in my hiring, the letter never stated/reported, what the "other"
issues were, leaving me with an incomplete Adverse Action option to correct.
6:19-cv-00244-TDD Document 2 Filed in ED/OK on 08/01/19 Page 9 of 20




  UNITED STATES DISTRICT COURT For the Eastern District of Oklahoma
  Honorable Ronald A White, Chief Judge - Patrick Keaney, Clerk of Court
  Case No. _ _ _ _ _ _ _ _ _Complaint Page Nine (9)
  Mary K Johnson, Pro Se vs Wagoner County, etal
  Background of Defendant(s) to this complaint/Statement of Facts

  Key Group Continued/concluded:
 The Key Group seemed oblivious to the harm done to me. How can you correct or
 change an adverse action without the information needed to do so. This agency
 presented as a fraud and still in violation of Fair Credit Reporting, left out all the issues
 and who to contact in order to correct this problem.

 Also in this report was the FBI information (National Background Reporting) I am also
 including in this complaint the FBI Agency Report with their letter at my request. This
 report will show no adverse action listed by Wagoner County, with no warrants out for
 my arrest. Also, please note that the only adverse issue in the report was the one from
 Wagoner County, etal, published by Kellpro, Inc at www.odcr.1/Kellpro © 2019.and
 OCSN .net (Search no-OCSN countfes)/Oklahoma State Court records website on
 behalf of Wagoner County.

 DEFENDANT: National Background Reporting/also known for:
 Martin A. Vaughn, Defendant/lncorporator/ Estate of Martin A. Vaughn,
 Deceased or D.B.A Pertusa Energy or Incorporation Agent for -
 National Background Reporting and/or Fiscal Incorporation Agent for
 National Background Reporting -6732 East 41st Street -Tulsa, OK 74145
 -918.794.4777

 NATIONAL BACKGROUND REPORTING - This agency has many layers to it. The
above information revealed by the State of Oklahoma Secretary of State that National
Background Reporting was also previously connected to Pertusa Energy and Martin A
Vaughn who has many attachments to other companies and may be deceased, at one
time set this agency in place and their name was changed. However, the agency in
question as related to my complaint is the reporting done by National Background
Reporting(NBR) for Key Group Personnel, Tulsa Oklahoma.
6:19-cv-00244-TDD Document 2 Filed in ED/OK on 08/01/19 Page 10 of 20




  UNITED STATES DISTRICT COURT For the Eastern District of Oklahoma
  Honorable Ronald A White, Chief Judge - Patrick Keaney, Clerk of Court
  Case No. _ _ _ _ _ _ _ _ _Complaint PageTen (10)
  Mary K Johnson, Pro Se vs Wagoner County, etal
  Background of Defendant(s) to this complaint/Statement of Facts

  NATIONAL BACKGROUND REPORTING Continued:

  The effect of their work concerning me presented itself as substandard in reference to
  their advertised website; their report was defaming, slanderous, old, untrue, harmful,
  illegal, and responsible for the violation of my employment application opportunity.

  Because of this harmful report and illegal act of employment application discrimination it
  appears to have prevailed in Key Group's decision, as their report was the only copy
  sent with Adverse Action letter from Key Group in their refusal to hire me, and by this
  action I was denied "right to work" "at will" protection in the State of Oklahoma,
  along with violation of Fair Credit Reporting Act and Title VII, no discrimination policy.

 I would ask this Honorable Court to consider their using any agreements I signed to
 allow them to do a background check concerning me illegal and fraudulent. An act of
 coercion under the cover of law and their use and actions were done illegally in clear
 violation of Fair Credit Reporting in the United States.

  The Supreme Court. (See)(See Brown v Board of Education) "equal protection" 14th
 Amendment. Bolling v Sharpe (1954) As stated by "equal protection" under the 14th
 Amendment states these laws supercede "right to work" and "at will;' if there was
  illegal activity. The meaning of the Equal Protection Clause has been the subject of
 much debate, and inspired the well-known phrase "Equal Justice Under Law". Breach
 of Contract: An existing contract between an employer and employee can subvert
 at-will employment provisions, and does, it also subverts agreement to not come
 against Key Group Personnel Services for their use of this agency and their defaming,
 fraudulent reporting practices.

 Key Group ordered this report from them/NBR, and on its face appears to be condoning
 the report, causing me to consider a conspiring effort by the hiring agency and reporting
 agency.
6:19-cv-00244-TDD Document 2 Filed in ED/OK on 08/01/19 Page 11 of 20




  UNITED STATES DISTRICT COURT Forthe Eastern District of Oklahoma
  Honorable Ronald A White, Chief Judge - Patrick Keaney, Clerk of Court
  Case No._ _ _ _ _ _ _ _ _ _ _ _ _ _Complaint Page Eleven (11)
  Mary K Johnson, Pro Se vs Wagoner County, etal
  Background of Defendant(s) to this complaint/Statement of Facts

  National Background Reporting Continued:

  Question: Does National Background Reporting and Key Group have more than
  business and customer connections? Is there another relationship here, maybe relatives
  or old friends? This may be an issue and goes to the intent to unite in the illegal actions
  of Key Group and NBR and violations under California Group Boycotting: competitors
  allying to boycott any specific entity (me)

  NBR/This agency also presented old information that caused great harm in employment
  opportunities and was fraudulent, however they present themselves as an agency that:
  (see website)
 "We are dedicated to our clients success. From the entrepreneur down the street, to the Fortune
 500 company, National Background Reporting is the recognized professional provider of
 business-to-business pre-employment screening. Our alliances have more than 15 years in the
 background check sector and are forerunners since the emergence of this industry. How have we
 maintained integrity with our clients? By becoming a dedicated extension of your HR department,
 your business can service your customer knowing National Background Reporting has provided
 the most up-to-the-minute information on potential employees."


 Based on this illegal reporting without my authorization this website is not only poor
 at providing background information but breaks the law while doing so.

 According to Stevenson vs TRW if you publish a lie it's defamation and causation
 for mental distress. Not only did National Background Reporting publish the
 incorrect information but they submitted it to Key Group and (Mary K Johnson) was
 denied an employment opportunity that caused and is still causing great harm.
6:19-cv-00244-TDD Document 2 Filed in ED/OK on 08/01/19 Page 12 of 20




  UNITED STATES DISTRICT COURT For the Eastern District of Oklahoma
  Honorable Ronald A White, Chief Judge - Patrick Keaney, Clerk of Court
  Case No._ _ _ _ _ _ _ _ _ _ _ _ _Complaint Page Twelve (12)
  Mary K Johnson, Pro Se vs Wagoner County, etal Background of
  Background of Defendant(s) to this complaint/Statement of Facts



  National Background Reporting continued:
  The false reporting by this agency was defaming, slanderous and a breach of
  contract that violated the Oklahoma State reporting and corporation laws , as well
  as, Federal Credit Reporting Act, along with Violation of my 14th amendment right
  of" "Equal Justice Under Law". and Title VII not to be discriminated against.

 Based on the waiver I signed there was a breach of contract and the right of this agency
 to pull a report on me was and should have been void. By doing this they violated my
 right to privacy in the Fair Credit Reporting Act process.

 Breach of Contract: An existing contract between an employer and employee can
 subvert at-will employment provisions. Background reporting should be done without
 prejudice, defaming or malicious intent under Fair Credit Reporting.

 By reporting a lie,they participated in a subversive act and I believe National Background
 Reporting violated my rights in their reporting process and defamed my employment
 character that will take many years to recover from. I call this Honorable Court to
 consider:

 These types of reports are pulled like a credit report. A bad report has a boomerang
 effect; it rolls around and other companies who do reporting may use it, or use the
 service to see who will check on you. You can look in these reports, they looked at
 other agencies reports about me. These agencies are notorious for submitting old and
 outdated information but in case of defamation and fraud this is an issue to be
 corrected. Fair Credit Reporting has a statute of limitations on them but a bench
 warrant is forever and no matter how old it can wreck a life, especially if it is a lie.
6:19-cv-00244-TDD Document 2 Filed in ED/OK on 08/01/19 Page 13 of 20




  UNITED STATES DISTRICT COURT For the Eastern District of Oklahoma
  Honorable Ronald A White, Chief Judge - Patrick Keaney, Clerk of Court
  Case No. _ _ _ _ _ _ _ _ _ _ _ _Complaint Page Thirteen (13)
  Mary K Johnson, Pro Se vs Wagoner County, etal Background of
  Background of Defendant(s) to this complaint/Statement of Facts

  DEFENDANT, Michael Keller- President Kellpro, Inc.
  National website /www1 .oder.com

  This website and the information presented on it comes from all the court systems,
  and is used by law officials, State of Oklahoma/OCSN.net, as well as, individuals
 who want to see public records. It also updates its information, no matter how
 wrong, revealing seemingly new information from County Courts or agencies; for
 example there was a records check concerning me on 3/2019 and added to the
 report was (OSW) Outstanding Sheriff Warrant, "see Sheriff for details" all
 highlighted in red. Mr. Keller's website is well known and used by private citizens,
 corporations, reporting agencies and law enforcement officials which is where I got
 the referral from the Creek County Sheriff Deputy.

 Again I contend that Mr. Keller's website violated , Oklahoma Deparlment
 of Public Safety 'To preserve your rights and privacy under the Driver's
 Privacy Protection Act, 18 U.S. C., Sections 2721 through 2725"18 U.S. Code
 § 2724. Civil action (a) Cause of Action.

 Mr. Keller's website /www1 .oder.com published past and present information
 concerning false injurious information obtained from Wagoner County without
 regard to the truth with an intent to continue to malign and destroy my driving history
 and potential criminal actions by updating his/Michael Keller's website to include
 any new information from Wagoner County, however wrong or injurious.
. - - - - - - - - - - - - - - - - - - - - - - - --                - - --      -   -   -   -   -   -   -   -----------


            6:19-cv-00244-TDD Document 2 Filed in ED/OK on 08/01/19 Page 14 of 20




              UNITED STATES DISTRICT COURT For the Eastern District of Oklahoma
              Honorable Ronald A White, Chief Judge - Patrick Keaney, Clerk of Court
              Case No. _ _ _ _ _ _ _ _ _ _ _ _Complaint Page Fourteen (14)
              Mary K Johnson, Pro Se vs Wagoner County, etal Background of
              Background of Defendant(s) to this complaint/Statement of Facts

              Michael Keller, Defendant - President Kellpro, lnc./Continued:
              National website /www1 .oder.com

              Mr. Keller's website defamed, gave way to a lie/libel and caused me a great deal
              of injury in the publishing of these paid citations/one is questionable and may be a
              fraud and like a credit report; goes on, and on, and on.

             Mr. Keller's website was constructive in denying me employment, credit denials
             and has a potential for "clear and present danger"

             As per; Justice OLIVER WENDELL HOLMES JR., writing for the U.S. Supreme Court in
             Schenck v. United States, 249 U.S. 47, 39 S. Ct. 247, 63 L. Ed. 470 (1919), stated:
             'The question in every case is whether the words used are used in such
             circumstances and are of such a nature as to create a clear and present danger
             that they will bring about the substantive evils that Congress has a right to prevent."
             "OSW'/Outstanding Sheriff Warrant isn't something that you have to guess if ifs
             dangerous. In the State of Oklahoma people have been and are being killed by
             deadly force if they are perceived as a criminal.

             When stopped by a police officer and a warrant is detected you can expect to be
             arrested and depending on the personnel you get in some parts o't Oklahoma and
             the United States, as result of a cited warrant, it makes the individual seem
             dangerous and a potential target of deadly force; deadly force has increased in
             certain areas where law enforcement personnel have reported; being afraid and
             even negligent in attempting to deal with a wanted individual, especially females
             and minorities suspects.
6:19-cv-00244-TDD Document 2 Filed in ED/OK on 08/01/19 Page 15 of 20




  UNITED STATES DISTRICT COURT For the Eastern District of Oklahoma
  Honorable Ronald A White, Chief Judge - Patrick Keaney, Clerk of Court
  Case No._ _ _ _ _ _ _ _ _Complaint Page Fifteen (15)
  Mary K Johnson, Pro Se vs Wagoner County, etal
  Background of Defendant(s) to this complaint/Statement of Facts
  Michael Keller, Defendant - President Kellpro, Inc. /Continued:
  National website /www1 .oder.com/Continued:

  Michael Keller, Defendant - President Kellpro, Inc. /Continued:
  National website /www1.odcr.com/Continued:

  The publishing Mr. Keller's information is open to the public, at present, in my case
  it is in violation of the Fair Credit Reporting Act; State of Oklahoma anti hate and
  discrimination regulations, as well as EEOC violations of discrimination. It also
  violates my due process and equal protection under the 14th Amendment.

  This websight denied my rights as a US Citizen under the preamble "Life"; what if I
  am unfortunate enough "heaven forbid" to be arrested by deadly force because
  some officer or deputy volunteer, sees me as a danger and handles me incorrectly,
  due to a reported lie and I'm killed.

 What's the response, oops "my bad", I hope this Honorable Court sees how
 dangerous and painful this is for me and allows me to present my case in court to
 stop the harm being done to me and my family.

 Mr. Keller's website opens it's records to anyone who can get on the website
 /www1 .oder.com). So any enemy, unstable or discrediting individual is welcomed
 to use this site. Anyone can get my information. If someone wanted my information
 and spread it all around the World they could and invite their friends by passing out
 the website address.

  This information does not discriminate against the user. If someone were mentally
 unstable or suffered from psychological issues or just didn't like me because of
 personal issues; this website would feed that process. Even if I'm not guilty this
 information would present me as being guilty and who would be descerning or
 willing to see if it is true; maybe a reasonalble person but these days some are
 missing that mark.
6:19-cv-00244-TDD Document 2 Filed in ED/OK on 08/01/19 Page 16 of 20




  UNITED STATES DISTRICT COURT For the Eastern District of Oklahoma
  Honorable Ronald A White, Chief Judge - Patrick Keaney, Clerk of Court
  Case No. _ _ _ _ _ _ _ _ _ _ _ _ _Complaint Page Sixteen (16)
  Mary K Johnson, Pro Se vs Wagoner County, etal
  Background of Defendant(s) to this complaint/Statement of Facts

  Michael Keller, Defendant - President Kellpro, Inc. /
  National website /www1 .oder.com/Continued:

  It is obvious by the old date and the published use of this information , no research
  was done to see if the ticket information posted was still relevant or had been paid,
  or even true. This behavior is also a clear violation of the Fair Credit Reporting
  Act. Since Wagoner County never served me with not showing up in court and
  issued the warrants without probable cause this website owner/Michale Keller,
  Kellpro, Inc. didn't bother to check if I had any other driving histories. Their
  behavior also goes to intent to publish the negative and false information, not the
  The truth. I wonder how many other's have been harmed as a class by this
  agency?

 Material Fact, (Copy of Texas Driver's License, as presented to Key Group)

 In 2005 I turned in my old Oklahoma DL and received Texas DL without a hitch. No
 adverse actions reported by Department of Public Safety and I was approved for
 driver's license in Texas. Oklahoma has a comprehensive driving reporting system
 that is used from State to State so if these warrants were relevant, why didn't it
 come up on Texas' background check for the new driver's license? And it is a well
 known fact all states check you out before they issue their driver's license to you.

 Since I had current Texas Drivers License and hadn't received a notice of my
 potential arrest I was not aware of any problem(s). In 1994 I paid the ticket(s) (not
 sure about the DUS ticket) I remember paying the ticket for improper turn by
 pleading nolo contendere and forget the whole issues as being over
 To date 7/31/2019 /www1 .oder.com never published the truth, only Wagoner
 County's lie. How long do I have to be subject to this injustice?
6:19-cv-00244-TDD Document 2 Filed in ED/OK on 08/01/19 Page 17 of 20




  UNITED STATES DISTRICT COURT For the Eastern District of Oklahoma
   Honorable Ronald A White, Chief Judge - Patrick Keaney, Clerk of Court
                      Case No.
                                 ----------
    OEFENDANTS INFORMATION & BACKGROUND TO THIS COMPLAINT
                              Page Seventeen ( 17)
  Michael Keller, Defendant - President Kellpro, Inc. National website
  www1 .oder.com/Continued:

  If I had not been stopped by a Creek County Sheriff Deputy 8/1 or 8/2, 2017.
   I would never have known I had a problem in Oklahoma, or about the website that
  was producing this information.

 This deputy (A Reasonable Person), ran a check on me from this website and
 gave me the address to check if the information was correct (www1 .oder.com).
 The deputy reported that my Texas Driver's License matched another Mary K
 Johnson with a similar date of birth; with two (2) active warrants. He told me to call
 Wagoner County, I did the next business office date, to no avail (see copies of
 email in Exhibits).

 Mr. Keller's website, just like Wagoner County has caused me great harm and
 maybe even endangered my life by this lie with no regard to the truth.
 Coffin vs. U.S. (1894) appears very old but even in 2019 the concept of innocent
 until proven guilty has escaped me in Wagoner County and all these defendants,
 especially www1 .oder.com. They have used their adverse action reports and
 behavior to harm me.

  I paid the improper turn ticket, but I don't remember the DUS and according to a
 clerk at Department of Public Safety they don't either. Again I ask the question, who
 issues a bench warrant for a fraud/DUS ticket whether dismissed or manipulated,
 something is really wrong here, what and why; who does this without the truth?
6:19-cv-00244-TDD Document 2 Filed in ED/OK on 08/01/19 Page 18 of 20




  UNITED STATES DISTRICT COURT For the Eastern District of Oklahoma
    Honorable Ronald A White, Chief Judge - Patrick Keaney, Clerk of Court
                    Case No.
                                 ----------
     DEFENDANTS INFORMATION & BACKGROUND TO THIS COMPLAINT
                            Page Eighteen (18)

  Michael Keller, Defendant - President Kell pro, Inc. National website
  www1.odcr.com/Continued:

  Not only is this report a lie but a potential group act to a fraud; whether intentional
 or by acts in error. In regard to the ticket for DUS/driving under suspension with
 www.1.odcr.com report of this lie, they are presenting themselves as a
 co-perpetrator of this illegal act. Department of Public Safety said I had driver's
 license in 1994, where did DUS come from? See /www1.odcr.com details and
 their update listing 03/2019; Mary K Johnson TR-1994-02808 and Mary K
 Johnson TR-1994-02809

 Mr. Keller's website, just like Wagoner County has caused me great harm and
 maybe even endangered my life by this lie with no regard to the truth.
 Coffin vs. U.S. (1894) appears very old but even in 2019 the concept of innocent
 until proven guilty has escaped me in Wagoner County and all these defendants,
 especially www1 .oder.com. They have used their adverse action reports and
 behavior to harm me.

 Again, I ask you to consider Oklahoma's Department of Public Safety "To
 preserve your rights and privacy under the Driver's Privacy Protection Act, 18
 U.S. C., Sections 2721 through 2725"18 U.S. Code§ 2724. Civil action
----   - - -- - --   -   - - - - - - - --         -   -   -   -   -   -----

               6:19-cv-00244-TDD Document 2 Filed in ED/OK on 08/01/19 Page 19 of 20




                 UNITED STATES DISTRICT COURT For the Eastern District of Oklahoma
                 Honorable Ronald A White, Chief Judge - Patrick Keaney, Clerk of Court
                        Case No._ _ _ __ _ _ _ _ _Jury Trial _xxxx_ yes
                  DEFENDANTS INFORMATION & BACKGROUND TO THIS COMPLAINT
                                            Page Nineteen (19)
                Michael Keller, Defendant - President Kellpro, Inc. National website
                www1.odcr.com/Continued:

                  [Baker v. Los Angeles Herald Examiner (1986) 42 Cal.3d 254, 260.] The
                 dispositive question is whether a reasonable person could conclude that the
                 published statements imply a probably false factual account. [Moyer v. Amador
                 Valley J. Union High School Dist. (1990) 225 Cal.App.3d 720, 724 - 725.]
                                                      Zach 4:6.
                The Department of Public Safety reported that as of 1997 to present I am eligible
                to change my Texas DL back to Oklahoma, their report to me did not support a
                negative history or adverse action concerning payments due to The State of
                Oklahoma. I request a jury trial in this matter for relief of an obvious matter of fact;
                that a malicious intent to defraud, defame and harm me has been carried out sin ce
                2001 and the statute of limitations, I pray is moot because the illegal activity is
                ongoing todate.

                Again, I ask you to consider Oklahoma's Department of Public Safety 'To
                preserve your rights and privacy under the Driver's Privacy Protection Act, 18
                U.S.C., Sections 2721 through 2725"18 U.S. Code §2724. Civil action; 4th,
                5th, 6th, 8th and 14th Amendment rights, Fair Credit Reporting Act and Title
                VII, discrimination.

               Wikipedia information reported libel actions contain false and unprivileged
               publication by writing, picture, effigy, or other fixed representation to the eye which
               exposes any person to hatred, discrimination, contempt, ridicule; which caused
               him/her to be avoided or shunned, or which has a cause that can injure an
               occupation. I believe Mr. Keller's website has injured me in a national way, causing
               harm to me as a United States Citizen.
6:19-cv-00244-TDD Document 2 Filed in ED/OK on 08/01/19 Page 20 of 20




  UNITED STATES DISTRICT COURT For the Eastern District of Oklahoma
  Honorable Ronald A White, Chief Judge - Patrick Keaney, Clerk of Court
  Case No._ _ _ _ _ _ _ _ _Complaint Page Twenty (20)
  Mary K Johnson, Pro Se vs Wagoner County, etal
  Background of Defendant(s) to this complaint/Statement of Facts

 I attest, swear and/or affirm that the aforementioned information presented in this
 complaint by me; Mary K Johnson, Pro Se, Plaintiff/Appellant regarding these
 defendants:
    •   Wagoner County, et al (Wagoner County, Board of Commissioners)
    •   Patti Oertle-Phaneuf, Defendant - President - D.B.A/The Key Group, Inc.
    •   Martin A. Vaughn, Defendantllncorporatorl Estate of Martin A. Vaughn,
        Deceased or D.B.A Pertusa Energy or Incorporation Agent for - National
        Background Reporting
    •   Michael Keller, Defendant - President Kellpro, Inc.
 is true and correct to the best of my knowledge and remembrance of this life
 experience, as a statement of f a c ~ i s complaint.



                    ary K Johnson, Pro Se Appellant/Plaintiff



                                     ahoma
 The foregoing in rument was ackno ledged before me this _ _ _day
 of_ _ _ _ _ _ _~20__,at_-+------




 Name of Notary Publi (print your na
 State of Oklahoma;




SEAL
